Citation Nr: 1139872	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for gasteroesophogeal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1977 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which granted service-connected for GERD and assigned an evaluation of 10 percent.


FINDINGS OF FACT

The Veteran's GERD was manifested by pain, regurgitation, and occasional vomiting but without anemia, signs of significant weight loss or malnutrition, or significant effect on usual occupation or usual daily activities, and without severe impairment of health.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating of 30 percent, but no higher, for GERD have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for GERD was received in May 2007.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in June 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA. Thereafter, the claim was reviewed and a statement of the case was issued in August 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in June 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran has also been provided a VA examination dated in September 2007 to determine the nature and severity of his disability. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.



Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589  (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011). 

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011). 

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55  (1994); 38 C.F.R. § 4.2 (2011).

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505  (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30  (2000). 

In this case, the Veteran is currently assigned an initial 10 percent rating for GERD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 7436. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538  (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

With respect to other potentially applicable codes, the application of Diagnostic Codes 7304, 7305, or 7306 (relating to various types of ulcers) is not appropriate, because ulcers have not been diagnosed.  Moreover, the medical record indicates that the Veteran does not manifest symptomatology associated with these diagnostic codes such as melena, anemia and weight loss.  The Board has not identified another Diagnostic Code pertaining to digestive disorder which better suits the Veteran's GERD symptomatology, and the Veteran has not requested that another Diagnostic Code be employed.  Accordingly, the Veteran is most appropriately rated under Diagnostic Code 7346. 

Under Diagnostic Code 7346 for a hiatal hernia, a 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity. 

Factual Background and Analysis

The Veteran was granted service connection for GERD based on a September 2007 VA examination which included a diagnosis of GERD and an opinion stating that his GERD was due to side-effects of the medication to treat his other service-connected disabilities. 

Service treatment records, including a June 1988 medical evaluation board examination report, are silent for any complaints or diagnosis of GERD.

In VA progress notes dated from January 2006 to April 2006, the Veteran was seen for complaints of chest pain that was thought to be epigastric in origin.  

In an April 2006 VA progress note, the Veteran reported a lifelong history of GERD and severe coronary artery disease.  The Veteran was referred to the clinic due to chest pain felt to be of non-cardiac origin.  He reported he felt better after his proton pump inhibitors (PPIs) were doubled, but he was still having heartburn daily.  He denied dysphagia or weightloss and bleeding. 

A January 2007 VA progress noted indicated the Veteran underwent an esophagogastroduodenoscopy (EGD) which found a hiatal hernia. 

In a September 2007 VA examination, the Veteran reported he began having difficulty with GERD in the mid-1980s and was diagnosed officially with treatment in 1989.  He denied dysphagia or pyrosis but complained of an occasional midepigastric pain without radiation.  He denied hematemesis or melena and stated that his reflux is approximately twice per month with occasional nausea and vomiting.  His reflux occurs with regurgitation that is liquid approximately one to two times per week and his nausea and vomiting occur approximately two times per month.  He is currently on over the counter mediation.  The Veteran asserted that his reflux is more severe at night and happens approximately two to three times per week for 10 years.  The Veteran reported that he had an EGD in January 2007 secondary to his reflux pain and was diagnosed with gastritis and hiatal hernia at that time.  Upon examination, there were no overt signs of weight gain, loss, or anemia.  The diagnosis was gastroesophageal reflux disease with gastritis and hiatal hernia diagnosed on EGD per patient report in January 2007. 

In a January 2008 VA telephone advice program note, the Veteran reported having upper mid-chest pain and upper back pain with radiation into this right shoulder and arm with intermittent dyspnea.  He denied any dyspnea, nausea, and diaphoresis.  

In a January 2008 notice of disagreement, the Veteran reported that during the last 10 to 15 years, his reflux disease has become extremely bad.  He reported getting severe pain in the chest, neck, back, shoulders and arms.  At times, the pain may subside for a few days or weeks, but the severe reflux continues.  He reported he was unable to sleep and eat properly.  He reported that he was given medication with no relief.  The Veteran indicated that he has daily pain, reflux, and regurgitation several times per week and extreme pain which may last for weeks or months or more.  He asserted that routinely, the reflux brings up gastric juices, and the occasional vomiting.  

Competent medical evidence of record reveals complaints of consistent pain and daily heartburn with recurring complaints of regurgitation and vomiting.  In an April 2006 VA progress note, the Veteran complained of daily heartburn.  During his September 2007 VA examination, the Veteran complained of midepigastric pain with occasional nausea, vomiting, and regurgitation.  In his January 2008 notice of disagreement, the Veteran reported he continued to have daily pain in his chest back, neck, and arms, reflux and regurgitation several times per week, and occasional vomiting.  Under Diagnostic Code 7346, a 30 percent rating is in order.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn) and regurgitation accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  Although the Veteran does not have dysphagia, the Board still finds that, affording the Veteran the benefit of the doubt, the assignment of an initial disability rating of 30 percent for GERD is warranted.

However, the evidence of record does not reflect any findings that would warrant a rating in excess of 30 percent under the schedular criteria for hiatal hernia.  Although the Veteran has persistent complaints of pain and occasional vomiting, none of the competent medical evidence of record shows that the Veteran has symptoms of material weight loss and hematemesis or melena with moderate anemia, or any other symptom combinations productive of severe impairment of health, warranting a 60 percent rating.  

The Board acknowledges the Veteran's contentions that his GERD is more severely disabling.  In the Veteran's notice of disagreement and substantive appeal, he stated that his condition was worsening because his pain has increased.  However, as noted above, the Veteran is not a licensed medical practitioner and is not competent to offer opinions on questions of medical causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board has also considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  

Finally, the Board has considered whether the schedular evaluation is adequate, thus requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected GERD is productive of pain and functional impairment, manifestations that are clearly contemplated in the rating criteria.  Moreover, there has been no showing that the Veteran's service-connected GERD have resulted in marked interference with employment or necessitated frequent periods of hospitalization.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for the disability at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, for gasteroesophogeal reflux disease (GERD), is granted subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


